Citation Nr: 1025666	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.  He died in May 2002.  The appellant is the 
Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.

In June 2006, the Board issued a decision which denied the 
appellant's claims.  The appellant appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court); which, 
pursuant to a March 2008 memorandum decision, vacated the Board's 
decision and returned the appellant's case to the Board for 
additional development.  This development having been 
accomplished, the claim is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran died in May 2002.

2.  The Veteran's death certificate lists the immediate cause of 
his death as kidney cancer.  No other causes are listed.

3.  At the time of the Veteran's death, service connection was 
not in effect for any disability.

4.  It is not shown that a disease or injury of service origin 
played any role in causing or hastening the Veteran's death.



CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. § 3.312 (2009).

2.  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. § 3500, et. seq. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The death of a Veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  See 38 
C.F.R. § 3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, including, 
particularly, autopsy reports.  See id.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Malignant tumors, when 
manifested to a degree of 10 percent or more within one year from 
separation from active service may be service-connected even 
though there is no evidence of such disease during the period of 
service.  Additionally, there are specific diseases associated 
with exposure to certain herbicide agents, such as lung cancer, 
that are subject to presumptive service connection.  38 C.F.R. §§ 
3.307, 3.309.  Renal cancer, however, is not on the list of 
diseases presumptively associated with herbicide exposure.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  Although there are primary causes of 
death that by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
even in such cases, consideration must be given to whether there 
may be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death, where the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Id.

The Veteran passed away in May 2002.  The death certificate lists 
the immediate cause of his death as kidney cancer.  No other 
causes were listed.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

The Veteran's service treatment records are negative for kidney 
cancer, or for any disorder of the kidneys.  Indeed, the medical 
evidence of record shows that kidney cancer was not diagnosed for 
several decades after he separated from service.  Thus, 38 C.F.R. 
§ 3.309(a) is not for application, as kidney cancer did not 
become manifest to a degree of 10 percent or more within one year 
of the date of separation from service.  See 38 C.F.R. § 
3.307(a)(3).  Additionally, no competent medical opinion of 
record has related the Veteran's kidney cancer to his military 
service.  

The appellant does not dispute that renal cancer is not linked to 
herbicide exposure; but she has noted that lung cancer is a 
disease that is presumptively associated with herbicide exposure; 
and she believes that the primary site of the Veteran's cancer 
was in his lungs, not in his kidneys.  See 38 C.F.R. § 3.309(e).  
The Veteran's representative argued before the Court that the 
Veteran developed lung cancer first; but no medical evidence was 
cited in support of this contention, and such a position is not 
supported by the medical evidence of record.  

The appellant did point to a March 2002 MRI of the brain which 
indicated that the Veteran had both renal and lung cancer.  
However, subsequent records have indicated that the Veteran's 
kidney was the primary site of the cancer, and that the cancer 
metastasized to the Veteran's lungs. 

A March 2002 report of a CT of the chest from Methodist Medical 
Center recorded the impression of bulky bilateral hilar and 
mediastinal adenopathy with numerous bilateral noncalcified 
pulmonary nodules, suspicious for widespread metastatic disease.  
Also, bulky bilateral adrenal masses were noted, with the mass on 
the right having substantial involvement of the right kidney.  It 
was stated to be uncertain as to whether the adrenal of the 
kidney was the primary site of involvement there.  There was no 
renal vein involvement.  These bulky lesions were felt to be 
metastatic.  It was stated that the findings most likely 
represented primary right adrenal or renal carcinoma with 
widespread metastases.  Alternatively, it was stated that this 
could represent metastatic disease at each place listed from 
unknown primary.  

In March 2002, Dr. Russell F. DeVore, III, reviewed the above-
described report and stated that he would be suspicious that the 
large renal mass was primary in the Veteran's case, with 
metastases to the opposite adrenal, lung, and mediastinum.  His 
best guess was that the Veteran would be found to have kidney 
cancer; but he emphasized that it was important to get a biopsy.  
A biopsy was conducted in March 2002; the conclusion of which was 
that the cytologic findings were consistent with renal cell 
carcinoma.  

In June 2006, the Board denied the appellant's claim, concluding 
that lung cancer was not actually a contributory cause of the 
Veteran's death.  However, this decision was vacated by the Court 
of Appeals for Veterans Claims (Court) and the appellant's claim 
was returned to the Board with instructions to consider whether 
to obtain a medical opinion.  

The Board complied with this directive and in January 2009, a VA 
doctor reviewed the entirety of the Veteran's claims file and 
considered the question of whether the Veteran had lung cancer 
independently of his kidney cancer.  However, the doctor 
concluded that it was less likely than not that lung cancer 
existed independently of the renal cancer.  The doctor noted the 
Veteran had a biopsy that proved he had renal cell carcinoma, and 
he explained that the chances of the Veteran developing two 
independent cancers at nearly the same time was extremely low.  
As such, the doctor concluded that it was likely that the lung 
cancer was a result of the kidney cancer metastasizing.

Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but a lay witness is not competent to establish that 
which would require specialized knowledge or training, such as 
medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Visser v. Packer Engineering Assoc., Inc., 924 
F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be 
"flights of fancy, speculations, hunches, intuitions, or rumors 
about matters remote from [the witness's] experience").

In this case, the appellant believes that the Veteran had lung 
cancer that caused his death.  However, she has supplied no 
medical evidence in support of her position, nor offered any 
scientific basis for her conclusion.  Furthermore, there is no 
suggestion that the appellant has the requisite medical training 
to be able to interpret medical tests and procedures, so as to be 
able to glean from the records what the primary site of the 
Veteran's cancer was.

The Board is sympathetic to the appellant's case, and regrets the 
untimely death of the Veteran.  However, the medical evidence 
simply does not support the appellant's theory of entitlement.  
As such, the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death is denied. See 38 
C.F.R. § 3.312. 

II. 38 U.S.C.A. Chap. 35

With regard to the issue of entitlement to eligibility to Chapter 
35 educational benefits, with limitations, the term "eligible 
person" for educational assistance under Chapter 35 means a 
child, surviving spouse or spouse of a veteran who was discharged 
under other than dishonorable conditions and who: (1) died of a 
service-connected disability; (2) has a total disability 
permanent in nature resulting from a service-connected 
disability; or (3) died while a disability so evaluated was in 
existence.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 21.3021(a)(2).

As found above, the Veteran did not die as the result of a 
service-connected disability; he did not have a permanent and 
total service-connected disability while he was alive; and he did 
not die while a disability so evaluated was in existence.  As 
such, the Board finds that the appellant is not eligible for 
Dependents' Educational Assistance benefits.  See 38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. § 21.3021.

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule is not for application in 
this case; and the appellant's claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why any 
claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in June 
2004, which informed the appellant of all the elements required 
by the Pelegrini II Court as stated above.  Further, because 
service connection was not in effect for any condition, any 
failure to notify the appellant of this situation was harmless 
error.  In addition, given the denial of the claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Private treatment records have been obtained; as have the 
veteran's service medical records.  A medical opinion of record 
was also obtained.  Additionally, the appellant was offered the 
opportunity to testify at a hearing, but she declined.

The appellant's representative has argued that the examination 
provided by VA was inadequate because it was provided by an 
orthopedic doctor and not by an oncologist.  However, the opinion 
was provided by a medical doctor who presumably has been trained 
in medicine beyond just his orthopedic specialty.  The opinion 
provided was well-reasoned, and grounded in the medical evidence 
of record.  As such, the Board finds that it is more than 
adequate for rating purposes.

Thus, VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Chapter 35 educational benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


